Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
The request filed on 2/7/2022 for a Continued Examination (RCE) under 37 CFR 1.114 based on Application No. 16/302343 is acceptable, and a RCE has been established.  An action on the RCE follows.
Claims 2, 4-6, 8-10, 13-14 have been canceled.
Claims 1, 3, 7, 11-12, and 15-27 are pending.  
Claims 11-12 and 15-27 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim s.  
Claims 1, 3, and 7 are under consideration.

EXAMINER’S AMENDMENT/COMMENTS
Examiner’s amendment:
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tambryn K. Vanheyningen on 6/21/2022.
The application has been amended as follows:

Claims 1 and 3 have been replaced by
1.	(Currently amended)  A method of  treating cancer in a subject, the method comprising: 
obtaining a sample from the subject, 
determining an expression level of VEGF-D and PlGF in a sample from the subject, 
comparing the expression level of VEGF-D and PlGF in the sample to a reference level of VEGF-D of 0.1 ng/mL and PlGF of 5 pg/mL, 
predicting the responsiveness of the cancer to treatment with a cancer therapy, wherein expression levels of VEGF-D and PlGF in the sample higher than the reference level are predictive of lack of responsiveness to a VEGF targeting agent, and 
administering to the subject the cancer therapy when the prediction does not predict a lack of responsiveness, wherein the cancer therapy includes the VEGF targeting agent bevacizumab and an anticancer agent comprising FOLFOX.

3.	(Currently amended)  The method of claim 1, wherein the sample comprises a plasma sample.

Claims 7, 11-12, 15-21 and 24 are currently cancelled.
Claims 22-23, and 25-27 have been rejoined for examination.
Claims 1, 3, 22-23 and 25-27 are allowed.

Examiner’s statement of reasons for allowance: 
	All the rejections set forth in the final Office action dated on 10/7/2021 are withdrawn in view of the claim amendment.
	The prior art does not anticipate, teach or suggest the method of treating a cancer a subject comprising determining the cancer responding to a VEGF targeting therapy based on the expression levels of VEGF-D and PIGF in plasma sample, wherein the expression levels of VEGF-D being higher than 0.1 ng/ml and PIGF is higher than 5 pg/ml are predictive of lack of responsiveness to the VEGF targeting therapy, and administering the subject bevacizumab and FOLFOX when the prediction does not predict lack of responsiveness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement:

The information disclosure statement (s) (IDS) submitted on 4/20/2021 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642